Citation Nr: 0710401	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  01-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from April 1964 to 
March 1966, including approximately six months in Vietnam.  
He was awarded the Combat Infantryman's Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The appellant's claim for service connection for PTSD was 
originally denied in a January 1998 rating decision.  The 
appellant was notified the next month and he initiated an 
appeal of that decision.  However, after the Statement of the 
Case (SOC) was issued in August 1998, the appellant failed to 
submit a substantive appeal, and that denial is therefore 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200; Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The January 1998 rating decision, therefore, represents the 
last final action on the merits of the PTSD service 
connection claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  
This rating action also represents the last final decision on 
any basis as to the issue of entitlement to service 
connection for PTSD.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the January 2001 SOC, while the text of 38 C.F.R. § 3.104 
and 38 C.F.R. § 3.156 were included, the RO analyzed the 
claim without referral to the requirements for the reopening 
of a claim and continued to deny the claims on the merits.  
Notwithstanding the RO's apparent decision to reopen the 
claim, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board involves the threshold question of 
whether new and material evidence has been received, as set 
out on the title page.  

Because the Board's present decision reopens the appellant's 
PTSD claim, the appellant has not been prejudiced by the 
Board's consideration of the question of whether the claim 
should be reopened.  See Barnett v. Brown, 4 Vet. App. 384, 
393 (1993).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a rating 
decision issued in January 1998; the appellant was notified 
of the denial the next month, but he did not complete the 
procedural steps necessary for an appeal of that denial.

2.  Additional evidence submitted since the unappealed 
January 1998 RO rating decision bears directly and 
substantially on the issue of service connection for PTSD, 
and is by itself, or in conjunction with evidence previously 
submitted, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The appellant does not have PTSD due to his in-service 
experiences.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied the 
appellant's claim of entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the January 1998 
rating decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (1999); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in May 2005.  That document informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The appellant was provided the content-complying notice to 
which he was entitled.  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's service medical 
records.  VA and private medical records were obtained and 
associated with the claims file.  He was afforded a VA 
examination.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection for PTSD is being denied, the questions of 
an appropriately assigned evaluation and the effective date 
for a grant of service connection are not relevant.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  New and Material Evidence

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The January 1998 rating 
decision, the last time the PTSD service connection claim was 
finally disallowed on any basis, is final.  38 C.F.R. 
§ 20.1103.  This is so because the veteran was notified of 
the denial in the next month, and he did not complete the 
procedural steps required for an appeal within the time 
period allowed.  This claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108; 
38 C.F.R. § 3.156(a).  Therefore, the appellant's PTSD claim 
may be reopened only if new and material evidence has been 
secured or presented since the January 1998 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  While 38 C.F.R. § 3.156(a) has been 
amended, that amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
was filed in December 1999.

The evidence considered by the RO in reaching its January 
1998 rating decision included the appellant's service medical 
and personnel records, as well as VA inpatient and outpatient 
treatment records dated between 1967 and 1978, the reports of 
VA examinations conducted in December 1977, and December 
1997, private treatment records dated in February1984, an 
October 1986 written statement from a private doctor, an 
undated police report received in November 1988, an April 
1997 statement from a private psychologist and various 
written statements submitted by the appellant and third 
parties.  The appellant's claim was denied because the 
evidence of record did not demonstrate that his current 
psychiatric disorder was PTSD.  

The evidence added to the claims file after the January 1998 
rating decision denial includes a copy of the appellant's 
Report of Separation from the Armed Forces (DD 214), private 
medical treatment records dated in 2001 and 2002, the report 
of a VA examination conducted in January 2000, a private 
physician statement dated in 2001, and the reports of VA 
treatment rendered between August 2003 and February 2006.  
The April 2001 private physician statement indicates that 
this treating doctor had assessed the appellant as having a 
diagnosis of PTSD.

The Board finds that the evidence added to the record after 
January 1998 has direct bearing on the issue of service 
connection for PTSD and therefore, is material.  This 
evidence also addresses and contradicts the reasoning offered 
in support of the January 1998 RO rating decision.  The new 
evidence, when viewed with the old evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Because the credibility of 
the evidence is presumed for the purpose of reopening, the 
Board finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD.  Having reopened the claim, the Board 
will now conduct a de novo review of the PTSD claim.


B.  The Merits of the Claim:  Service Connection for PTSD

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 
C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").   

In this matter, the appellant is not shown by the 
preponderance of the competent medical evidence, both during 
and post-service, to have PTSD.  Review of the appellant's 
service medical records does not reveal any complaints of 
psychiatric problems.  The appellant was not treated for, or 
diagnosed with any psychiatric problem while he was in 
service.  The report of the appellant's March 1966 separation 
examination indicates that he was psychiatrically normal.

The appellant was treated in VA hospitals on various 
occasions between 1967 and 1978 for a psychiatric disorder 
diagnosed as schizophrenia.  The appellant underwent a VA 
psychiatric examination in December 1977; the examiner 
rendered a diagnosis of schizophrenia.  The report of 
treatment in February 1984 in a private psychiatric hospital 
includes a diagnosis of schizophrenia.  The appellant 
underwent a VA psychiatric examination in December 1997; the 
examiner rendered a diagnosis of schizophrenia.  The 
appellant underwent a VA psychological examination in January 
2000.  After reviewing the appellant's claims file and 
medical records, and after interviewing the appellant, the 
examiner rendered a diagnosis of schizophrenia.  

The evidence of record includes private medical records dated 
in 2001 and 2002.  These private medical records reflect that 
the appellant was noted to have a diagnosis of schizophrenia.  
Review of VA outpatient treatment records dated between 2003 
and 2006 reveals that the appellant continues to be diagnosed 
with schizophrenia.  There is no indication in these records 
of any diagnosis of PTSD.

As noted, the appellant served in Vietnam and that he was 
awarded the CIB - he is therefore a veteran of combat, and is 
therefore presumed to have been exposed to combat-related 
stressors.  See 38 U.S.C.A §  1154(b).  However, although the 
appellant is presumed to have been exposed to a combat-
related stressor, and such meets the service connection prong 
of an in-service event as in Caluza, above, there must be 
competent medical evidence of a diagnosis for service 
connection to be granted.  Forcier v. Nicholson, 19 Vet. App. 
414, 423 (2006).  
The Board must therefore evaluate the competent medical 
evidence of record.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

In weighing this evidence, it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).   

In April 1997, a licensed psychological examiner concluded 
that the appellant had diagnoses of PTSD and schizophrenia.  
In addition, the appellant's treating physician, in an April 
2001 written statement, indicated that the appellant had a 
diagnosis of PTSD.  Because these diagnoses were apparently 
rendered by the examiners without a comprehensive review of 
the record, or of the appellant's other psychiatric disorder, 
they are of limited probative value.  Cf. Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder and 
medical record history to ensure accurate opinions regarding 
etiology of disorders and diseases).

Firstly, it is unknown what medical records were used in 
arriving at these diagnoses, and it appeared that they were 
based on a history and information given by the appellant.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

However, apart from evidence that the physicians' assessments 
were made on the basis of primarily the appellant's account, 
the facts underlying the opinions are unknown.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran.).    

While the criteria of DSM-IV were mentioned, as well as 
symptoms reported by the appellant, and the appellant's 
participation in combat in Vietnam was noted, both the 
private psychologist and the private doctor apparently did 
not have access to any of the appellant's service records or 
his psychiatric records dated before 1985, and each failed to 
discuss the appellant's long history of treatment for 
schizophrenia.  The psychologist's diagnosis of PTSD was 
based on a one-hour interview with the appellant.  This 
diagnosis is thus of limited probative value.  

The April 2001 diagnosis of PTSD was rendered by the 
appellant's medical care provider, an internist, and not by a 
psychiatrist.  He opined, without further explanation or 
elucidation of the basis of his assessment, that the 
appellant's "advent of schizophrenia is a secondary issue 
and not a separate issue from (PTSD)."  

Firstly, it has not been shown that the appellant's treating 
physician has the requisite competence to render a 
psychiatric diagnosis.  Sklar, supra.;  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 
214 (1993).  To the extent that the internist assessed PTSD, 
he provided no information as to how the appellant's symptoms 
met the criteria as set forth in the DSM-IV.  

Conversely, the claims file is replete with inpatient 
psychiatric treatment records that demonstrate that various 
psychiatrists, both VA and private, had, after extensive 
inpatient evaluation of the appellant, concluded that his 
diagnosis was one of schizophrenia.  The VA examination of 
January 2000 was conducted by a psychologist and was rendered 
after an examination of the appellant and his records.  The 
VA examining psychologist specifically found that appellant 
does not have PTSD and noted that the April 1997 report of 
possible PTSD-like symptoms was likely more reflective of 
psychosis than flashbacks.  In addition, the January 2001 
examination was conducted with a specific view towards 
diagnosis of the claimed disorder, and not solely treatment.  

The Board accordingly finds that the most competent medical 
evidence shows that appellant does not have PTSD.  Private 
medical evidence indicates that the appellant has reported 
symptoms of PTSD, but VA examiners and inpatient and 
outpatient mental health practitioners (private and VA) have 
consistently rendered diagnoses of schizophrenia from 1967 to 
the present.

The Board is cognizant of the statements of the appellant and 
his mother to the effect that he experiences PTSD that is due 
to in-service occurrences.  However, the evidence does not 
indicate that either one possesses medical expertise.  They 
are not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  To the extent that their 
statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of a psychiatric disorder, 
nor do they establish a nexus between an acquired psychiatric 
condition and the appellant's military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

The Board concludes that the evidence presented for and 
against the claim for PTSD is not in approximate balance such 
that a grant of the requested benefit is required by 
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).



ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


